Title: To George Washington from Captain Richard Dodge, 19 August 1775
From: Dodge, Richard
To: Washington, George



May it please the General.
Chelsea [Mass.] August 19th 1775

I have inclosed the Discoveries of the Day. I have no intelligence of importance. I would acquaint your Excellency that one of the Horses under our care for the use of the Province for want of Shewing is intirely unfit for Service he has been sent to Mr Munro the blacksmith who Shews the Province Horses but the Horse not being branded the Blacksmith refused to Shew him. I would beg of your Excellency to let me know what method I must pursue as to that matter. the other horse will soon be

worn out if he is rode every Day. I remain your Excellency’s humble Servt

Richard Dodge Capt.

